                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF IOWA
                                    WESTERN DIVISION

                                               )
 Devin G. Nunes,                               )      Case No. 5:19-cv-04064-CJW-MAR
                                               )
             Plaintiff,                        )      Pre-Answer Motion to Dismiss, to
                                               )      Strike the Amended Complaint
 v.
                                               )      Pursuant to Cal. Civ. Proc. Code
 Ryan Lizza and Hearst Magazine Media,         )      § 425.16, and to Strike Pursuant to
 Inc.,                                         )      Fed. R. Civ. P. 12(f)
                                               )
             Defendants.                       )      (Oral Argument Requested)


       Defendants Ryan Lizza and Hearst Magazine Media, Inc. (“HMMI”) (together,

“Defendants”) hereby move to dismiss the Amended Complaint filed in this case by Plaintiff

Devin Nunes, see ECF No. 23 (the “Amended Complaint”), pursuant to Fed. R. Civ. P. 12(b)(6);

to strike the Amended Complaint pursuant to California’s anti-SLAPP law, Cal. Civ. Proc. Code

§ 425.16; and to strike all or some of the Amended Complaint pursuant to Fed. R. Civ. P. 12(f)

(the “Motion”).

       In support of this Motion, Defendants state:

                     Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

       1.     Devin Nunes is a “citizen of California” who has served in the United States

Congress since 2003, and currently represents California’s 22nd Congressional District. Am.

Compl. ¶ 4. He is the ranking Republican member on the House Intelligence Committee and, at

the time of the Article’s publication, served as the House Intelligence Committee’s Chairman.

Id. He is indisputably a “public official” within the meaning of defamation law.

       2.     Congressman Nunes initiated this action by filing a complaint with this Court on

September 30, 2019. ECF No. 1 (the “Original Complaint”). The Original Complaint asserted




                                     1
      Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 1 of 12
one count of defamation based on 15 allegedly false statements in the Esquire article by Ryan

Lizza entitled “Devin Nunes’s Family Farm Is Hiding a Politically Explosive Secret,” Sept. 30,

2018, available at https://www.esquire.com/news-politics/a23471864/devin-nunes-family-farm-

iowa-california/ (the “Article”), true and correct copies of which are attached as Exhibits A and

B to the accompanying February 18, 2020 declaration of Ravi V. Sitwala in Support of the

Motion (the “Sitwala Declaration”), and one count of civil conspiracy. It named as defendants

Lizza and “Hearst Magazines, Inc.” See ECF No. 1.

       3.      On January 21, 2020, Lizza and Hearst Magazines, Inc. moved to dismiss the

Original Complaint. ECF No. 15 (the “Original Motion to Dismiss”). In lieu of responding to

the Original Motion to Dismiss, Congressman Nunes filed the Amended Complaint on February

3, 2020, mooting the Original Motion to Dismiss. See ECF No. 24; Fed. R. Civ. P. 15(a)(1)(B).

       4.      In the Amended Complaint, Hearst Magazines, Inc. is not named as a defendant.

Rather, the Amended Complaint names Lizza and HMMI as defendants. It is Defendants’

understanding that Congressman Nunes intends to discontinue this action as against Hearst

Magazines, Inc.—which was an incorrectly named defendant, see ECF No. 13—and instead

name as a defendant HMMI, which is the entity that publishes Esquire, see Sitwala Decl. ¶¶ 2, 3.

       5.      Lizza’s deadline to answer, move, or otherwise respond to the Amended

Complaint is today, February 18, 2020. Although HMMI has not yet been served with a

summons and thus has no deadline to answer the Amended Complaint, it has nonetheless

appeared in this matter through counsel, see ECF Nos. 27-33, and joins in this Motion with

Lizza. Relatedly, the Court has directed Defendants to file this Motion by today, February 18,

2020, in order to continue the stay of discovery “until the earlier of either a ruling by the district

court on Defendants’ motion to dismiss or April 1, 2020.” See ECF No. 26, at 5 (ordering




                                    2
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 2 of 12
temporary stay of discovery). By filing this Motion today, Defendants satisfy this condition for

the stay of discovery to remain in effect.

        6.     The Amended Complaint asserts one count of defamation based on 11 allegedly

false explicit statements in the Article, and one allegedly false unstated “implication” from the

Article. The Amended Complaint also asserts one count of civil conspiracy.

        7.     Based on the facts alleged in the Amended Complaint, accepted as true for

purposes of this Motion only, together with permitted references to (i) matters incorporated by

reference or integral to the claims in the Amended Complaint (such as the Article), and (ii)

matters of public record, such as a January 2018 Memorandum by the Majority Staff of the

House Permanent Select Committee on Intelligence entitled “Foreign Intelligence Surveillance

Act Abuses at the Department of Justice and the Federal Bureau of Investigation,” a true and

correct copy of which is attached as Exhibit C to the Sitwala Declaration, Congressman Nunes’s

Amended Complaint lacks sufficient factual matter to state a claim for relief that is plausible on

its face.

        8.     Specifically, none of the 11 challenged explicit statements are actionable, each for

one or more reasons. Many are not statements “of and concerning” Congressman Nunes; some

are not defamatory; several are actually or substantially true, as admitted in the Amended

Complaint; and the remainder are nonactionable opinions. As for Congressman Nunes’s claim

for defamation by “implication,” he has failed to satisfy the high bar required to assert such a

claim, and in any event the “implication” he asserts is a nonactionable opinion.

        9.     Moreover, Congressman Nunes has not pleaded facts that would make his

otherwise-conclusory allegation of Constitutional “actual malice” plausible.




                                     3
      Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 3 of 12
       10.       And with no viable underlying defamation claim, Congressman Nunes’s

additional claim for “civil conspiracy” cannot survive on its own.

       11.       For these reasons, Congressman Nunes’s Amended Complaint fails to state a

claim upon which relief may be granted and Defendants are entitled to complete dismissal as a

matter of law.

       12.       This Court therefore should dismiss Congressman Nunes’s lawsuit with prejudice

pursuant to Fed. R. Civ. P. 12(b)(6).

   Motion to Strike Pursuant to California’s anti-SLAPP law, Cal. Civ. Proc. Code. § 425.16

       13.       In addition, the Court should strike Congressman Nunes’s Amended Complaint,

pursuant to California’s anti-SLAPP statute (“SLAPP” stands for “Strategic Lawsuit Against

Public Participation”), and grant Defendants their attorneys’ fees incurred in responding to

Congressman Nunes’s suit. See Cal. Civ. Proc. Code § 425.16.

       14.       This remedy is available because California law supplies the rule of decision in

this case. California’s anti-SLAPP law’s motion-to-strike provision is a substantive immunity

from suit, and thus should be applied by this federal court sitting in diversity and applying

California substantive law.

       15.       And where, as here, a defendant successfully challenges the legal sufficiency of

the plaintiff’s complaint with an anti-SLAPP motion, a prevailing defendant shall recover

attorneys’ fees under California law.

                          Motion to Strike Pursuant to Fed. R. Civ. P. 12(f)

       16.       Federal Rules of Civil Procedure 8 and 12(f) govern, among other things, the

contents of a complaint and why and how “any redundant, immaterial, impertinent, or scandalous

matter” may and should be stricken from it and from the record.




                                    4
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 4 of 12
       17.    Congressman Nunes’s Amended Complaint evidences an effort to use this Court

as just one more venue for his publicity campaign to rebut adverse news coverage, attack

members of the press who dare write about him, and to chill First Amendment rights of reporters

and publishers such as these Defendants through PACER publication of redundant, immaterial,

impertinent, and scandalous matters.

       18.    Thus, apparently without regard to the rules of civil procedure or the due bounds

of civility in litigation, Congressman Nunes’s Amended Complaint:

                  a. Personally attacks Defendant Ryan Lizza by including extraneous,

                      immaterial, and inflammatory matters such as alleging:

                            “Lizza was a fixture of the main stream media until
                             December 2017, when his then-employer - The New Yorker
                             magazine - summarily severed all ties and publicly
                             terminated Lizza because of ‘improper sexual conduct’.”
                             Am. Compl. ¶ 1.

                            “Lizza’s name was also included in the ‘Shitty Media Men’
                             list that circulated in response to allegations published
                             about Harvey Weinstein.” Id.

                            Lizza “physically traveled to Sibley, Iowa, where he lurked
                             around Plaintiff’s grammar-school aged nieces and stalked
                             members of Plaintiff’s family, reducing Plaintiff’s sister-in-
                             law to tears.” Id.

                            “The Lizza Hit Piece falsely portrays Lizza as a hard-
                             working reporter earnestly investigating a real story on the
                             ground in Iowa, being stalked and intimidated by Plaintiff’s
                             family. In truth, as was reported almost immediately after
                             publication of the Lizza Hit Piece, while he was in Sibley,
                             Lizza stalked Plaintiff’s grammar-school aged nieces,
                             caused Plaintiff’s family to believe he was a sexual
                             predator cruising the local neighborhood for victims,
                             frightened a family member to tears, and exploited a
                             grieving mother.” Id. ¶ 17.

                  b. Uses the Amended Complaint—under the guise of privileged court

                      papers—to publish or republish inflammatory falsehoods and statements


                                    5
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 5 of 12
                     that themselves are defamatory against Defendants, including these

                     averments:

                            “It turns out that Nunes doesn’t have a secret, that he’s not
                             a hypocrite on immigration policy, and that the Iowans
                             Lizza met were wary of him slowly driving around town
                             while children were at play because they discovered Lizza
                             had recently been fired from his job for sexual misconduct .
                             . . .” Id. ¶ 29 (a 27-line “short and plain statement” of
                             grounds that is incapable of being read without several
                             intermittent breaths by the reader, and moreover incapable
                             of answer or denial by Defendants in a responsive
                             pleading).

                            “Another resident told me that he encountered a Nunes
                             family member crying because she’d discovered that the
                             man who was surveilling her house had recently been fired
                             for sexual misconduct.” Id.

                  c. Employs frowned-up and prejudicial ad damnum clauses, including

                     screaming in bold face on page one that his lawsuit seeks “compensatory

                     damages and punitive damages in the sum of $77,500,000.00” and

                     asserting in paragraph 37 that “Plaintiff suffered presumed damages and

                     actual damages . . . in the sum of $75,000,000.00 or such greater amount

                     as is determined by the Jury.”1

       19.    Rule 12(f) permits a court to strike any redundant, immaterial, impertinent, or

scandalous matter “own its own” or on motion by a party.




1
       Later, in paragraph 44 of the Amended Complaint, Congressman Nunes seeks at least
$75,000,000 in damages, and his prayer for relief asks for $75,000,000 in actual damages and
$2,500,000 in punitive damages, as minimums. Perhaps Defendants should be relieved that
Congressman Nunes’s use of these prejudicial pleading tactics did not produce numbers of the
magnitude alleged in another of his (several) libel cases against the news media. In Nunes v.
Cable News Network, Inc., No. 3:19-cv-0089 (E.D. Va. filed Dec. 3, 2019), Congressman Nunes
seeks $435,350,000 in damages.


                                    6
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 6 of 12
       20.     Defendants so move to strike the Amended Complaint in its entirety, or at least to

strike the above-referenced portions of the Amended Complaint and all other similarly offending

portions that set forth redundant, immaterial, impertinent, and scandalous matter.

       21.     The inclusion and retention of the above-referenced portions of the Amended

Complaint and all other similarly offending portions that set forth redundant, immaterial,

impertinent, and scandalous matters prejudice Defendants, in part, because the offending

language and the prolix pleading (a) impede Defendants from expeditiously making full denials

and raising complete defenses, and (b) preclude Defendants from litigating this case and

defending themselves in the just, speedy, and inexpensive manner mandated by Fed. R. Civ. P. 1.

       22.     The language of the above-noted paragraphs, at a minimum, supports entry of an

Order striking the Amended Complaint’s clauses, sentences, and paragraphs that violate Rule

12(f), if not the striking of the Amended Complaint in its entirety.

                  *                    *                   *                   *

       23.     Defendants contemporaneously file their request for overlength brief and ask that

the Court consider its accompanying Brief in Support of this Motion pursuant to L.R. 7(d) upon

grant of that request. The overlength brief request and its accompanying brief are conditionally

incorporated here by this reference.

       24.     Defendants contemporaneously file the Declaration of Ravi V. Sitwala in Support

of Defendants’ Motion to Dismiss, to Strike the Amended Complaint Pursuant to Cal. Civ. Proc.

Code § 425.16, and to Strike Pursuant to Fed. R. Civ. P. 12(f) and incorporate it and its Exhibits

A, B, and C here by this reference.

       25.     Because the matters in that Declaration and its Exhibits A, B, and C are quoted,

referred to, or incorporated in the Amended Complaint, or otherwise constitute official




                                    7
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 7 of 12
publications or other published matter that is self-authenticating and reliable, Defendants request

that this Court take judicial notice of them and/or use and rely upon them as permitted by Fed. R.

Civ. P. 12 as matters presented within the pleadings. See, e.g., Fed. R. Evid. 201(c)(2) (permitting

judicial notice upon request); Stutzka v. McCarville, 420 F.3d 757, 762 n.2 (8th Cir. 2005)

(permitting judicial notice of public records); Ashanti v. City of Golden Valley, 666 F.3d 1148,

1151 (8th Cir. 2012) (permitting district court to consider materials that are “necessarily

embraced by the pleadings” because they are not outside the pleadings and such matter includes

“documents whose contents are alleged in a complaint and whose authenticity no party

questions, but which are not physically attached to the pleading”) (citing Enervations, Inc. v.

Minn. Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004)); Kushner v. Beverly Enters.,

Inc., 317 F.3d 820, 831 (8th Cir. 2003); In re Syntex Sec. Litig., 95 F.3d 922, 926 (9th Cir.

1996)).

          26.   Or, as this Court has held, “[i]n ruling on a Rule 12(b)(6) motion to dismiss, the

Court may consider, in addition to the face of the complaint, ‘matters incorporated by reference

or integral to the claim, items subject to judicial notice, matters of public record, orders, items

appearing in the record of the case, and exhibits attached to the complaint whose authenticity is

unquestioned.’” Lee v. Lincoln Nat’l Life Ins. Co., No. 18-CV-2063-CJW, 2018 WL 5660553, at

*2 (N.D. Iowa Oct. 31, 2018) (Williams, J.) (emphasis added) (quoting Miller v. Redwood

Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012)).

          27.   Pursuant to Fed. R. Civ. P. 12(a)(4)(A), Defendants will defer filing any Answer

and Affirmative Defenses until after the Court rules on this Pre-Answer Motion, unless the Court

orders otherwise.




                                    8
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 8 of 12
       28.    Defendants request that the Court grant them 14 days to file their Answer and

Affirmative Defenses to those portions of the Amended Complaint remaining, if any, after the

Court’s ruling on this Motion.

       29.    Good cause exists for oral argument on Defendants’ Pre-Answer Motion because,

among other things:

                  a. The Motion raises numerous issues concerning the law of libel, the

                      elements of which have been constitutionalized over the last 56 years to

                      protect media defendants’ important First Amendment rights to comment

                      and report on high-profile public officials such as Congressman Nunes.

                  b. Each of the 11 allegedly defamatory explicit statements presented in the

                      Amended Complaint suffer from various infirmities, and Defendants

                      anticipate that the Court would benefit from a discussion concerning the

                      application of libel law to the challenged statements.

                  c. In his Amended Complaint, Congressman Nunes asserts a claim of

                      defamation by “implication.” Because of the acute First Amendment

                      concerns presented by such a claim, the Court should apply the rule of

                      Janklow v. Newsweek, Inc., 759 F.2d 644, 648-49 (8th Cir. 1985),

                      affirming summ. judgment in full on reh’g en banc, 788 F.2d 1300 (8th

                      Cir. 1986), and White v. Fraternal Order of Police, 909 F.2d 512, 520

                      (D.C. Cir. 1990), which requires defamation plaintiffs to point to

                      “additional, affirmative evidence” within the publication itself that

                      suggests the defendant “intends or endorses the defamatory inference” that

                      the plaintiff alleges.




                                    9
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 9 of 12
                  d. The Motion also presents choice of law and related questions concerning

                     California’s anti-SLAPP law, which mandates that Defendants be awarded

                     their attorneys’ fees for prevailing on this Motion. The application of

                     California’s anti-SLAPP law appears to be a matter of first impression in

                     Iowa’s state and federal courts.

                  e. Congressman Nunes’s counsel should be compelled to appear and answer

                     for his and his client’s decision to file an Original Complaint—which, not

                     unexpectedly, garnered substantial media attention—and, now, an

                     Amended Complaint containing numerous scandalous and impertinent

                     allegations, as described above and in the accompanying Brief.

       30.    Therefore, pursuant to L.R. 7(c), Defendants request the opportunity to be heard

orally on this Pre-Answer Motion.




                                   10
    Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 10 of 12
       WHEREFORE, Defendants Ryan Lizza and Hearst Magazine Media, Inc. respectfully

request that this Court, in reliance upon all of the pleadings, proceedings, filings, and matters

properly before the Court on judicial notice or otherwise and based on the accompanying

briefing, dismiss the Amended Complaint in its entirety and with prejudice; strike the Amended

Complaint pursuant to California’s anti-SLAPP statute; strike some or all of the Amended

Complaint pursuant to Rule 12(f); and award Defendants their reasonable attorneys’ fees

incurred in responding to Congressman Nunes’s Amended Complaint.

     February 18, 2020                        Ryan Lizza and Hearst Magazine Media, Inc.,
                                              Defendants

                                              By: /s/ Jonathan R. Donnellan
                                              Jonathan R. Donnellan, Lead Counsel*
                                               jdonnellan@hearst.com
                                              Ravi V. Sitwala*
                                               rsitwala@hearst.com
                                              Nathaniel S. Boyer*
                                               nathaniel.boyer@hearst.com
                                              THE HEARST CORPORATION
                                              Office of General Counsel
                                              300 West 57th Street
                                              New York, New York 10019
                                              Telephone: (212) 841-7000
                                              Facsimile: (212) 554-7000
                                              *Admitted Pro Hac Vice

                                              Michael A. Giudicessi
                                               michael.giudicessi@faegrebd.com
                                              Nicholas A. Klinefeldt
                                               nick.klinefeldt@faegrebd.com
                                              Susan P. Elgin
                                               susan.elgin@faegrebd.com
                                              FAEGRE BAKER DANIELS LLP
                                              801 Grand Avenue, 33rd Floor
                                              Des Moines, Iowa 50309-8003
                                              Telephone: (515) 248-9000
                                              Facsimile: (515) 248-9010

                                              Attorneys for Defendants




                                    11
     Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 11 of 12
                                    Certificate of Service

        The undersigned certifies that a true copy of Defendants’ Pre-Answer Motion to
Dismiss, to Strike the Amended Complaint Pursuant to Cal. Civ. Proc. Code § 425.16, and
to Strike Pursuant to Fed. R. Civ. P. 12(f) (Oral Argument Requested) was served upon the
following parties through the court’s CM/ECF electronic filing system on February 18, 2020.

                                                  /s/ Jonathan R. Donnellan
Copy to:
       Joseph M. Feller
         jfeller@kkfellerlaw.com
       Steven S. Biss
         stevenbiss@earthlink.net
       Attorneys for Plaintiff




                                   12
    Case 5:19-cv-04064-CJW-MAR Document 34 Filed 02/18/20 Page 12 of 12
